DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Claim Status
Claims 25-40 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 02/01/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-31, 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle, US 7,061,929.

For claim 25. Eberle teaches: A wireless transmit/receive unit (WTRU) comprising: a processor (Eberle, column 2, line 39-62, “the invention provides a data network that includes a sending node and a receiving node that is coupled to receive a plurality of data information packets from the sending node.” more details about the nodes in fig 1, column 3, line 66 to column 4, line 14 and fig 6, column 12, line 61 to column 13, line 28, which mentions network node with processor, network interface) configured to:
determine requirements associated with each of a plurality of logical channels; (Eberle, column 2, line 39-62, “The network includes at least a first and second transmission channel coupled to the sending and receiving nodes. Each data information packet transmitted across the network is selected for transmission on one of the first and second transmission channels according to predetermined criteria. The first and second transmission channels may be, respectively, a low latency channel for transmitting data packets meeting a low latency criteria, and a high bandwidth channel for transmitting data packets meeting a high bandwidth criteria.”; low latency criteria, requirement associated with low latency channel, high bandwidth criteria, requirement associated with high bandwidth channel; more details in fig 1, column 3, line 66 to column 5, line 27 which also mentions other criteria, requirements such as reliability, security and specifies that the channels are separate physically and logically)
determine characteristics associated with a transmission resource, the characteristics comprising a transmission duration; (Eberle, column 2, line 39-62, “The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”; packet is a transmission resource; size of a data information packet is implicitly associated with packet transmission duration since according to column 9, line 46-61, “each bulk packet being transmitted in a "bulk frame." A bulk frame refers to the time required to transmit a bulk packet.”; alternatively, latency budget for the data information packet is also transmission duration; column 6, line 47-67, “The sending node determines whether a particular packet should be transferred over low latency channel 130 or high bandwidth channel 140. The exact criteria for whether a packet is considered large or small depends on system design requirements. For example, a particular system may require that the transfer be of at least a predetermined threshold size in bytes (e.g., 512 bytes) to be transferred on high bandwidth channel 140 and employ appropriate safeguards to ensure that threshold is met in software or hardware or both. According to that embodiment, all other packets are transmitted across the low latency channel. That threshold may be fixed or programmable. It is possible for a threshold to be adjusted based on static or dynamic considerations such as size of the network or network loading. A channel optimized for transmitting smaller-sized packets could become overloaded if packets are transmitted through the channel that are outside a specified size range. In one embodiment, the packet size for the low-latency channel 130 is 64 bytes or less. Thus, a system may transmit all data capable of being formed into packets of 64 bytes or less over the low-latency channel 130 and all other packets are transferred over high bandwidth channel 140. In some embodiments, packet size may be fixed. For example, all packets are either 1024 or 64 bytes.”; also see fig 1, column 3, line 66 to column 5, line 27 for more details)
and select one or more of the plurality of logical channels based on one or more requirements associated with the selected one or more of the plurality of logical channels being satisfied by the transmission duration associated with the transmission resource; (Eberle, column 2, line 39-62, “The first and second transmission channels may be, respectively, a low latency channel for transmitting data packets meeting a low latency criteria, and a high bandwidth channel for transmitting data packets meeting a high bandwidth criteria… The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”; more details in column 6, line 47-67, “packet size provides one of the criteria used to select whether traffic should be transmitted over low latency channel 130 or high bandwidth channel 140. Large packets are transferred over one transmission channel, a high bandwidth channel, and small packets are transferred over another transmission channel, a low latency channel. The sending node determines whether a particular packet should be transferred over low latency channel 130 or high bandwidth channel 140. The exact criteria for whether a packet is considered large or small depends on system design requirements. For example, a particular system may require that the transfer be of at least a predetermined threshold size in bytes (e.g., 512 bytes) to be transferred on high bandwidth channel 140 and employ appropriate safeguards to ensure that threshold is met in software or hardware or both. According to that embodiment, all other packets are transmitted across the low latency channel. That threshold may be fixed or programmable. It is possible for a threshold to be adjusted based on static or dynamic considerations such as size of the network or network loading. A channel optimized for transmitting smaller-sized packets could become overloaded if packets are transmitted through the channel that are outside a specified size range. In one embodiment, the packet size for the low-latency channel 130 is 64 bytes or less. Thus, a system may transmit all data capable of being formed into packets of 64 bytes or less over the low-latency channel 
and a transmitter configured to transmit data associated with the selected one or more of the plurality of logical channels. (Eberle, column 2, line 39-62, “Each data information packet transmitted across the network is selected for transmission on one of the first and second transmission channels according to predetermined criteria. The first and second transmission channels may be, respectively, a low latency channel for transmitting data packets meeting a low latency criteria, and a high bandwidth channel for transmitting data packets meeting a high bandwidth criteria… The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”)

For claim 26. Eberle discloses all the limitations of claim 25, and Eberle further teaches: wherein the characteristics associated with the transmission resource further comprise at least one of: a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), or a numerology. (Eberle, column 2, line 39-62, “The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”; size of a data information packet is a bandwidth; latency budget for the data information packet is a symbol rate; the type of operation associated with the data information packet is a coding characteristic; all are numerology since they are all are numbers; also see fig 1, column 3, line 66 to column 5, line 27 for more details)

For claim 27. Eberle discloses all the limitations of claim 25, and Eberle further teaches: wherein the transmission duration is less than or equal to 1 millisecond (ms). (Eberle, column 6, line 47-67, “The sending node determines whether a particular packet should be transferred over low latency channel 130 or high bandwidth channel 140. The exact criteria for whether a packet is considered large or small depends on system design requirements. For example, a particular system may require that the transfer be of at least a predetermined threshold size in bytes (e.g., 512 bytes) to be transferred on high bandwidth channel 140 and employ appropriate safeguards to ensure that threshold is met in software or hardware or both. According to that embodiment, all other packets are transmitted across the low latency channel. That threshold may be fixed or programmable. It is possible for a threshold to be adjusted based on static or dynamic considerations such as size of the network or network loading. A channel optimized for transmitting smaller-sized packets could become overloaded if packets are transmitted through the channel that are outside a specified size range. In one embodiment, the packet size for the low-latency channel 130 is 64 bytes or less. Thus, a system may transmit all data capable of being formed into packets of 64 bytes or less over the low-latency channel 130 and all other packets are transferred over high bandwidth channel 140. In some embodiments, packet size may be fixed. For example, all packets are either 1024 or 64 bytes.”; example packet sizes given are 1024 bytes, 512 bytes, 64 bytes, since the bandwidth for high bandwidth (bulk) channel is 2.5Gbits/second and the bandwidth for the low latency (quick) channel is 0.66 Gbits/second as discussed in column 9, line 21-35, the duration of a packet is clearly less than 1 millisecond)

For claim 28. Eberle discloses all the limitations of claim 26, and Eberle further teaches: wherein the numerology includes a subcarrier spacing or an associated symbol duration. (Eberle, column 2, line 39-62, “The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the 

For claim 29. Eberle discloses all the limitations of claim 25, and Eberle further teaches: wherein the processor is further configured to select the one or more of the plurality of logical channels pursuant to a logical channel prioritization (LCP) procedure that defines the one or more requirements associated with each of the plurality of logical channels. (Eberle, column 7, line 11-64, “In some systems, application software or system software may make some or all of the determinations as to whether a packet is appropriate for the low-latency channel 130 or the high bandwidth channel 140. The application software or system software, after making its determination, sends a packet to an appropriate channel or channel queue based on that determination… One of skill in the art appreciates that any combination of the above criteria and other criteria appropriate for a particular system may be used to select a channel for transmission of any particular packet. Note that a system could be implemented such that the system or application software may choose to send a packet across the low-latency channel 130 or the high bandwidth channel 140 despite the presence of criteria normally causing the packet to be sent on the other channel.”)

For claim 30. Eberle discloses all the limitations of claim 29, and Eberle further teaches: wherein the one or more requirements include a low latency service requirement or an ultra-reliable service requirement. (Eberle, column 2, line 39-62, “The network includes at least a first and second 

For claim 31. Eberle discloses all the limitations of claim 25, and Eberle further teaches: wherein the processor is further configured to determine characteristics associated with a transmission resource based on downlink control information (DCI). (Eberle, column 2, line 39-62, “One of the first and second transmission channels, e.g., the low latency channel, transmits control information relating to network protocol in addition to the data information packets.”; fig 1, column 3, line 66 to column 5, line 27, “The system thus selects data information and control information for transmission across an appropriate one of the channels according to the selection criteria described herein.”; also see column 12, line 28-60, “The data packet is transferred through the buffer-less switch in an assigned transmission slot… An assigned transmission slot is received from the switch scheduler 510 via GNT 590.”)

For claim 33
determining requirements associated with each of a plurality of logical channels; (Eberle, column 2, line 39-62, “The network includes at least a first and second transmission channel coupled to the sending and receiving nodes. Each data information packet transmitted across the network is selected for transmission on one of the first and second transmission channels according to predetermined criteria. The first and second transmission channels may be, respectively, a low latency channel for transmitting data packets meeting a low latency criteria, and a high bandwidth channel for transmitting data packets meeting a high bandwidth criteria.”; low latency criteria, requirement associated with low latency channel, high bandwidth criteria, requirement associated with high bandwidth channel; more details in fig 1, column 3, line 66 to column 5, line 27 which also mentions other criteria, requirements such as reliability, security and specifies that the channels are separate physically and logically)
determining characteristics associated with a transmission resource, the characteristics comprising a transmission duration; (Eberle, column 2, line 39-62, “The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”; packet is a transmission resource; size of a data information packet is implicitly associated with packet transmission duration since according to column 9, line 46-61, “each bulk packet being transmitted in a "bulk frame." A bulk frame refers to the time required to transmit a bulk packet.”; alternatively, latency budget for the data information packet is also transmission duration; column 6, line 47-67, “The sending node determines whether a particular packet should be transferred over low latency channel 130 or high bandwidth channel 140. The exact criteria for whether a packet is considered large or small depends on system design requirements. For example, a particular system may require that the transfer be of at least a predetermined threshold size in bytes (e.g., 512 bytes) to be transferred on high bandwidth 
and selecting one or more of the plurality of logical channels based on one or more requirements associated with the selected one or more of the plurality of logical channels being satisfied by the transmission duration associated with the transmission resource; (Eberle, column 2, line 39-62, “The first and second transmission channels may be, respectively, a low latency channel for transmitting data packets meeting a low latency criteria, and a high bandwidth channel for transmitting data packets meeting a high bandwidth criteria… The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”; more details in column 6, line 47-67, “packet size provides one of the criteria used to select whether traffic should be transmitted over low latency channel 130 or high bandwidth channel 140. Large packets are transferred over one transmission channel, a high bandwidth channel, and small packets are transferred over another transmission channel, a low latency channel. The sending node determines whether a particular packet should be 
and transmitting data associated with the selected one or more of the plurality of logical channels. (Eberle, column 2, line 39-62, “Each data information packet transmitted across the network is selected for transmission on one of the first and second transmission channels according to predetermined criteria. The first and second transmission channels may be, respectively, a low latency channel for transmitting data packets meeting a low latency criteria, and a high bandwidth channel for transmitting data packets meeting a high bandwidth criteria… The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”)

For claim 34. Eberle discloses all the limitations of claim 33, and Eberle further teaches: wherein the characteristics associated with the transmission resource further comprise at least one of: a bandwidth, a symbol rate, a coding characteristic, a set of supported modulation and coding schemes (MCS), or a numerology. (Eberle, column 2, line 39-62, “The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”; size of a data information packet is a bandwidth; latency budget for the data information packet is a symbol rate; the type of operation associated with the data information packet is a coding characteristic; all are numerology since they are all are numbers; also see fig 1, column 3, line 66 to column 5, line 27 for more details)

For claim 35. Eberle discloses all the limitations of claim 33, and Eberle further teaches: wherein the transmission duration is less than or equal to 1 millisecond (ms). (Eberle, column 6, line 47-67, “The sending node determines whether a particular packet should be transferred over low latency channel 130 or high bandwidth channel 140. The exact criteria for whether a packet is considered large or small depends on system design requirements. For example, a particular system may require that the transfer be of at least a predetermined threshold size in bytes (e.g., 512 bytes) to be transferred on high bandwidth channel 140 and employ appropriate safeguards to ensure that threshold is met in software or hardware or both. According to that embodiment, all other packets are transmitted across the low latency channel. That threshold may be fixed or programmable. It is possible for a threshold to be adjusted based on static or dynamic considerations such as size of the network or network loading. A channel optimized for transmitting smaller-sized packets could become overloaded if packets are transmitted through the channel that are outside a specified size range. In one embodiment, the packet 

For claim 36. Eberle discloses all the limitations of claim 34, and Eberle further teaches: wherein the numerology includes a subcarrier spacing or an associated symbol duration. (Eberle, column 2, line 39-62, “The predetermined criteria used to select a channel may include the size of a data information packet, the type of operation associated with the data information packet, the latency budget for the data information packet, the security needs of the data information packet, or the reliability needs of the data information packet.”, size of data information packet is implicitly associated with a symbol duration since according to column 9, line 46-61, “each bulk packet being transmitted in a "bulk frame." A bulk frame refers to the time required to transmit a bulk packet.”; also please notes, Eberle is not required to teach this limitation since this limitation is not required in claim 34 which this claim depends on)

For claim 37. Eberle discloses all the limitations of claim 33, and Eberle further teaches: further comprising selecting the one or more of the plurality of logical channels pursuant to a logical channel prioritization (LCP) procedure that defines the one or more requirements associated with each of the plurality of logical channels. (Eberle, column 7, line 11-64, “In some systems, application software or system software may make some or all of the determinations as to whether a packet is appropriate for 

For claim 38. Eberle discloses all the limitations of claim 37, and Eberle further teaches: wherein the one or more requirements include a low latency service requirement or an ultra-reliable service requirement. (Eberle, column 2, line 39-62, “The network includes at least a first and second transmission channel coupled to the sending and receiving nodes. Each data information packet transmitted across the network is selected for transmission on one of the first and second transmission channels according to predetermined criteria. The first and second transmission channels may be, respectively, a low latency channel for transmitting data packets meeting a low latency criteria, and a high bandwidth channel for transmitting data packets meeting a high bandwidth criteria.”; low latency criteria, requirement associated with low latency channel, high bandwidth criteria, requirement associated with high bandwidth channel; more details in fig 1, column 3, line 66 to column 5, line 27 which also mentions other criteria, requirements such as reliability, security)

For claim 39. Eberle discloses all the limitations of claim 33, and Eberle further teaches: wherein determining characteristics associated with the transmission resource comprises determining characteristics associated with the transmission resource based on downlink control information (DCI). 

Allowable Subject Matter
Claims 32, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOA HUYNH/Primary Examiner, Art Unit 2462